Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 12 is the broadest independent claim. Claim 12 recites a system that includes a memory configured to store a two-dimensional (2D) electroanatomical (EA) map of an interior surface of at least a portion of a cavity of an organ of a patient, the 2D EA map comprising electrophysiological (EP) values measured at respective locations on the interior surface. Additionally, claim 12 further recites that the system includes a processor configured to: fit a complex analytic function to a set of EP values that were measured in a given region of the 2D EA map, identify a singularity in the fitted complex analytic function, project the region onto a three-dimensional (3D) EA map of the interior surface and present at least part of the 3D EA map to a user, including indicating an arrhythmogenic EP activity at a location on the 3D EA map corresponding to the singularity identified in the fitted complex analytic function. Finally, claim 12 recites that the processor’s function of identifying a singularity in the fitted complex analytic function to further include calculating one or more residues of the complex analytic function in the given region. “Calculating a residue” is understood to be a complex number proportional to the contour integral of a meromorphic function.
	The closest prior art of record is Han in view of Pearson in view of McGee. Han in view of Pearson in view of McGee discloses a system that includes a memory configured to store a two-dimensional (2D) electroanatomical (EA) map of an interior surface of at least a portion of a cavity of an organ of a patient, the 2D EA map comprising electrophysiological (EP) values measured at respective locations on the interior surface. Additionally, Han in view of Pearson in view of McGee discloses a 
However, Han in view of Pearson in view of McGee fails to disclose the processor’s function of identifying a singularity in the fitted complex analytic function to further include calculating one or more residues of the complex analytic function in the given region. Furthermore, nothing when viewed with Han in view of Pearson in view of McGee obviates this deficiency. Thus, the combination of claimed limitations is neither anticipated nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792